DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigekawa (US 2006/0108345A1) in view of Masaki (US 2010/0187205A1).
	With respect to claim 1, Shigekawa teaches a heating tool comprising: a cartridge (20) including heater assembly (30), sleeve (P) and tip (21), said tip having a hollow cylindrical proximal end (25), a middle section having an axial bore (25c), and a distal end (25b); said heater assembly including a heater coil (30) and a temperature sensor (33); 



With respect to claim 1, Shigekawa does not teach the temperature sensor is press-processed deformed together with said middle section of said tip whereby said temperature sensor is pressed into intimate contact with said axial bore of said middle section of said tip. 
	However, Masaki teaches a temperature sensor (20) is press-processed deformed together with said middle section of said tip whereby said temperature sensor is pressed into intimate contact with said axial bore of said middle section of said tip (abstract; figures 5-6; and paragraphs 18 and 39-40).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the crimp connection of Masaki in the tool of Shigekawa in order to securely hold the temperature sensor in place.	With respect to claim 5, Shigekawa teaches wherein said axial bore of said middle section (25c) of said tip has a diameter smaller than the interior diameter of said hollow cylindrical proximal end (25) of said tip (figure 2). 
With respect to claim 10, Masaki teaches wherein said middle section of said tip has a thickness after the press process that is thicker than said hollow cylindrical proximal end of said tip (figures 5-6).
With respect to claims 11-15, Masaki does not explicitly teach the number or press processed deformed point; however, it is the examiner’s position that the number of deformed points is merely a design choice because each deformed point would provide another mechanical attachment location.  Thus, the artisan would have been motivated to implement the claimed number of deformed points in order to adequately secure the thermocouple.  The courts have determined that the duplication of parts for a mere multiplied effect, which is the intent of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11.

Claim 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigekawa and Masaki as applied to claim 1 above, and further in view of Matsuzaki et al. (US 2017/0028497A1) (hereafter Matsuzaki).
With respect to claim 2, Shigekawa and Masaki do not teach wherein said temperature sensor is a thermocouple, and said heater assembly comprising a heater coil and an end wire extending distally from said heater coil to a thermocouple. However, Matsuzaki teaches wherein said temperature sensor is a thermocouple, and said heater assembly comprising a heater coil and an end wire extending distally from said heater coil to a thermocouple (figures; and paragraphs 35, 38, and 47-48).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the thermocouple of Matsuzaki in the collective apparatus of Shigekawa and Masaki in order to achieve accurate temperature control while avoiding heat influence from the coil on the thermocouple.
With respect to claim 3, Matsuzaki teaches a return wire extending from said thermocouple through said heater coil to a proximal end of said cartridge; said return wire formed from a nickel or nickel alloy material and said heater coil and end wire formed from an iron-chromium alloy, said return wire welded to said end wire to form a bimetallic thermocouple (paragraphs 37-38, 42, and 47-48). 
With respect to claim 4, Matsuzaki teaches wherein said heater coil and end wire are formed from a wire having a diameter between 0.2 mm and 0.45 mm (paragraphs 36 and 58) and said return wire has a diameter of between 0.5 mm and 0.7 mm (paragraphs 38 and 47-48). 
With respect to claim 6, Shigekawa teaches wherein said middle section (25c) of said tip is thicker than said cylindrical proximal end (25) of said tip (figure 2). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shigekawa in view of Matsuzaki and Masaki.
With respect to claim 7, Shigekawa teaches a heating tool comprising: a cartridge (20) including heater assembly (30), sleeve (P) and tip (21), said tip having a hollow cylindrical proximal end (25), a middle section having an axial bore (25c), and a distal end (25b); said heater coil (30) secured in said hollow cylindrical proximal end of said tip with an dielectric insulating adhesive (paragraph 43) and a temperature sensor (33) secured within said axial bore (25c) of said middle section of said tip (figures).
Shigekawa does not teach said thermocouple secured within and deformed together with said middle section of said tip whereby said temperature sensor is pressed into intimate contact with said axial bore of said middle part of said tip; a return wire extending from said thermocouple through said heater coil to a proximal end of said cartridge; said return wire formed from a nickel or nickel alloy material and said heater coil and end wire formed from an iron-chromium alloy, said return wire welded to said end wire to form a bimetallic thermocouple; a connecting wire attached to said proximal end wire of said heater coil, said connecting wire having a diameter between 0.8 mm and 1.2 mm and said proximal end wire of said heater coil having a diameter between 0.2 mm and 0.45 mm. 
Shigekawa does not teach said thermocouple secured within and deformed together with said middle section of said tip whereby said temperature sensor is pressed into intimate contact with said axial bore of said middle part of said tip. However, Masaki teaches a temperature sensor (20) is press-processed deformed together with said middle section of said tip whereby said temperature sensor is pressed into intimate contact with said axial bore of said middle section of said tip (abstract; figures 5-6; and paragraphs 18 and 39-40).

While, Matsuzaki teaches a return wire extending from said thermocouple through said heater coil to a proximal end of said cartridge; said return wire formed from a nickel or nickel alloy material and said heater coil and end wire formed from an iron-chromium alloy, said return wire welded to said end wire to form a bimetallic thermocouple; a connecting wire attached to said proximal end wire of said heater coil, said connecting wire having a diameter between 0.8 mm and 1.2 mm and said proximal end wire of said heater coil having a diameter between 0.2 mm and 0.45 mm (figures; and paragraphs 35-38, 47-48, 50, 54, and 58).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the thermocouple of Matsuzaki in the apparatus of Shigekawa in order to achieve accurate temperature control while avoiding heat influence from the coil on the thermocouple.

Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive. 
The examiner agrees that Shigekawa does not teach the amended limitation, i.e., a temperature sensor/thermocouple secured within and press-processed deformed together with said middle section of said tip whereby said temperature sensor is pressed into intimate contact with said axial bore of said middle section of said tip.  However, Masaki, of the IDS received on 8/27/21, teaches a temperature sensor/thermocouple secured within and press-processed deformed together with said middle section of said tip whereby said temperature sensor is pressed into intimate contact with said axial bore of said middle section of said tip (see citations above).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/27/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.